Citation Nr: 1039532	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for gout, including 
secondary to hypertension.  

3.  Entitlement to service connection for a heart disorder, to 
include an enlarged heart, including secondary to hypertension.  

4.  Entitlement to service connection for renal failure secondary 
to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1987 to June 1995.   He also had a subsequent period of service 
with the Army National Guard retiring in April 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, 
in part, denied service connection for hypertension, gout, an 
enlarged heart, and renal failure.

In August 2010 a travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file. 

Turning to the heart disability, the Veteran contends that he has 
a disorder manifested by an enlarged heart.  The record shows he 
instead may have non-obstructive coronary artery disease.  He 
contends that the heart disorder is due to hypertension, for 
which service connection is being granted in this Board action.  
The appeal as to entitlement to service connection for a heart 
disorder, including secondary to hypertension is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, hypertension was 
incurred as a result of service.

2.  Resolving all doubt in the Veteran's favor, gout is 
proximately due to the service-connected hypertension.  

3.  Resolving all doubt in the Veteran's favor, renal failure is 
proximately due to the service-connected hypertension.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.  Gout is proximately due to service-connected hypertension. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.310 (2009)

3.  Renal failure is proximately due to service-connected 
hypertension. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.310 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, with respect to the 
hypertension, gout, and renal failure claims, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

I.  Factual Background

The Veteran contends that he has hypertension which began during 
his period of active service.  In addition he has alleged that he 
has developed gout and renal failure secondary to his 
hypertension.  His service treatment records (STRs) reveal 
numerous elevated blood pressure readings.  However the Veteran's 
STRs are silent for any complaints, findings, treatment, or 
diagnosis related to hypertension, gout, or renal failure.  

The post service medical records contain a March 2006 VAMC memo 
to file noting that the Veteran was instructed by a VA physician 
to file a claim after a review of his STRs.

The Veteran testified during his August 2010 hearing before the 
undersigned that he was not treated for hypertension during 
service.  However, he had been told that his blood pressure was 
elevated on his exit physical but no treatment suggestion was 
offered by the examiner.  He believed that he was first diagnosed 
with hypertension two years after separation when he began 
treatment at the VAMC.  He testified that he had been provided 
with a nexus medical opinion by Dr. Gardner who was his VA 
provider.  She also opined that his gout, heart disease, and 
renal failure were secondary to his hypertension.  He noted that 
all his treatment was through VA.  He was receiving dialysis 
treatment provided by VA through an outside provider.  He was on 
a waiting list for a kidney replacement.

The file contains a September 2007 letter from the Veteran's 
treating VA physician, Danuta Gardner, M.D., who noted that he 
became her patient in May 2002.  She stated that the Veteran was 
diagnosed with hypertension while on active duty in the 1990s, 
and first medicated in 2000.  He was hospitalized for 
uncontrollable hypertension in May or June 2002.  Due to his 
hypertension his kidney function had progressively worsened and 
he developed renal failure requiring dialysis in February 2007.  

In a November 2007 VA examination the claims file and VA medical 
records were reviewed.  The Veteran reported high blood pressure 
during service in the early 1990s.  He stated that he 
consistently had diastolic pressures over 90, but was never 
treated or formally evaluated for hypertension.  He reported that 
he was again told that he had high blood pressure upon retirement 
from the National Guard in 2002.  The examination report noted 
that he developed problems with a hypertension crisis during a 
hospitalization at the Thomason Hospital and was informed that he 
had renal problems.  He eventually began treatment for 
hypertension with medications.  In February 2007 he was told that 
his kidneys were failing and he needed dialysis.  The Veteran was 
not diabetic and did not smoke or drink.  It was noted that Dr. 
Gardner noted that his hypertension had been chronic for some 
time and was not controlled by medications.  Examination revealed 
a BP of 140/92 standing, 150/98 sitting, and 148/96 lying down.  
The diagnosis was essential hypertension, uncontrolled, chronic 
renal failure on dialysis, and nonobstructive coronary artery 
disease.  

The VA examiner opined that there was no evidence of a diagnosis 
of hypertension in service.  There were some isolated word of 
mouth from military doctors that he had a diastolic of 90 and 
above, but there was no record showing he had done a 5 day blood 
pressure check.  There were no records of treatment during active 
service or in the National Guard for hypertension.  The Veteran 
did not have diabetes; he did not drink, or smoke.  There were no 
other risk factors for hypertension.  He had not been followed 
over the past several years and it was only found out that he had 
hypertension during a hospitalization when he had a hypertension 
crisis and kidney failure was discovered.  The examiner opined 
that, "It is less likely than not that this soldier's 
hypertension is chronic and has started while he was in the 
military service.  There is no documentation of this claim and 
there are also several factors that can cause hypertension.  
Recently, he has been diagnosed with gout and is related to 
problems of hypertension."

In an October 2008 letter Dr. Gardner noted that the Veteran was 
her patient from May 2002 through March 2008.  She stated that 
she had reviewed the Veteran's service medical records and in her 
opinion, "it is obvious the patient's hypertensive disease was 
already manifested during his active military duties.  Based on 
his medical records [the Veteran] has already had elevated blood 
pressures in 1990's, however, he started taking medications for 
high blood pressure in the year 2000.  Despite antihypertensive 
therapy, patient's kidney function has gotten progressively 
worse.  Due to renal failure, hemodialysis treatment was 
initiated in February 2007."  "I do believe that blood pressure 
resistant to treatment caused impairment of the kidney function 
and end stage kidney disease requiring hemodialysis."

II.  Service connection for hypertension

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The record includes both medical evidence that tends to support 
the Veteran's claim of service connection for hypertension and 
medical evidence that is against his claim.  When evaluating this 
evidence, the Board must analyze its credibility and probative 
value, account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence that tends to support the Veteran's claim is his 
service and VAMC treatment  records, as well as the October 2008 
medical opinion prepared by his VA treating physician, Dr. 
Gardner, that his hypertensive disease was already manifested 
during his active military duties, and that his hypertension 
caused impairment of the kidney function and end stage kidney 
disease requiring hemodialysis.  Dr. Gardner supports the claim, 
as she explained in her opinion.

The evidence against the claim includes the November 2007 VA 
examiner's opinion.  The examiner reviewed the medical records 
noting that while there were isolated high blood pressure 
readings in service, there has been no record showing he had done 
a 5 day blood pressure check nor was there any evidence of a 
diagnosis of hypertension in service.  

The Board finds that the positive and negative evidence is at 
least in equipoise on the question of whether the Veteran's 
hypertension was incurred in service.  Under the statute and 
regulation governing in such circumstance, the remaining doubt 
must be resolved in the Veteran's favor, and the claim must be 
allowed.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for hypertension is warranted.

III.  Service Connection for gout and renal failure secondary to 
hypertension

By this decision the Board has granted service connection for 
hypertension.  The Veteran has a current diagnosis of gout and 
renal failure which he asserts are secondary to his now service-
connected hypertension.  Secondary service connection will be 
granted when a disability is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310.  
Secondary service connection may be established for a disorder 
which is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

As noted, the file contains a September 2007 letter from the 
Veteran's treating VA physician who notes that the Veteran was 
hospitalized for uncontrollable hypertension in May or June 2002, 
and that due to his hypertension his kidney function had 
progressively worsened and he developed renal failure.  She 
further opined in an October 2008 letter that the Veteran's 
hypertension caused impairment of the kidney function and end 
stage kidney disease.  Likewise, in the November 2007 VA 
examination, while the examiner opined that the Veteran's 
hypertension was not related to his period of service, she did 
opine that his gout was related to problems of hypertension.  

In light of the grant of service connection for hypertension and 
diagnoses of renal failure and gout and the medical opinions that 
gout and renal failure were secondary to hypertension, the Board 
finds the evidence is at least in equipoise regarding the 
Veteran's claim that his gout and renal failure are the result of 
his service-connected hypertension.  Resolving all doubt in the 
Veteran's favor, the Board concludes that service connection is 
warranted.


ORDER

Service connection for hypertension is granted.

Service connection for gout secondary to hypertension is granted.  

Service connection for renal failure secondary to hypertension is 
granted.




REMAND

As service connection has herein been granted for hypertension, 
the Board finds that a remand is necessary so that the Veteran 
can be afforded a new VA examination in order to determine 
whether his service-connected hypertension caused or aggravated a 
currently diagnosed heart disorder, separate and distinct from 
hypertension. 

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. 5103A(d) 
(West 2002 & Supp. 2010); 38 C.F.R. 3.159(c)(4) (2009).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, on 
remand, the Veteran should be scheduled for a VA examination so 
that a medical opinion can be obtained regarding whether any 
current heart disorder is related to his service-connected 
hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a 
VA examination to determine the nature and 
likely etiology of any currently diagnosed 
heart disorder, excluding hypertension (for 
which service connection has already been 
granted).  The entire claims file must be 
made available to the physician designated 
to examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Following the review of the claims file and 
examination, the examiner is asked to opine 
as to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that:

a.	any currently diagnosed heart 
disorder was incurred in service; 
b.	any currently diagnosed heart 
disorder was manifest to a 
compensable degree within one year 
of service separation; 
c.	any currently diagnosed heart 
disorder was caused by or 
aggravated by a service-connected 
disability, to include service-
connected hypertension.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  It is requested that the examiner 
consider and reconcile any additional 
opinions of record or any contradictory 
evidence regarding the above.  If the 
examiner concludes that an opinion cannot 
be offered without resort to speculation, 
it should be indicated and he/she should 
explain why an opinion cannot be reached.

2.  Following any other indicated 
development, the claim should be 
readjudicated.  If any benefit is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. § 
20.1100(b) (2009).




 Department of Veterans Affairs


